DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's request for entry into AFCP 2.0 dated 12/15/2021 is acknowledged.
3.	Claims 1-2, 4-11, 16 are pending. Claims 1-2, 4-11, 16 are under examination on the merits.  Claim 1 is amended. Claims 12-15, 17-18 are cancelled. Claim 3 is previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.	

Allowable Subject Matter
5.	Claims 1-2, 4-11, 16 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Tziovaras et al. (WO 2017/167 651,equivalent to US Pat. No. 10,662, 581 B2, hereinafter “”581”).
 “581 teaches a process for partial coloring of plastic parts, comprising i) immersing a plastic part (A) in a coloring bath (B), ii) irradiating the plastic part (A) from i) with focused nonionizing electromagnetic radiation (C), wherein the partial coloring is effected substantially only at sites irradiated in step ii), wherein a wavelength range of the focused nonionizing  electromagnetic radiation (C) is chosen such that the coloring bath (B) has a radiation permeability of ≥ 2% to  ≤99%, for a chosen radiation determined by the UV-VIS-NIR-MIR method according to DIN EN ISO/IEC 17025, wherein the coloring bath (B) has a temperature of  ≤ 99°C to ≥ -60°C, wherein the temperature of the coloring bath (B) has a constant temperature over the duration of the process, the penetration depth of the radiation used into the dye bath up to the surface of the plastic component to which the partial dyeing is to be applied is ≤  120 mm. “581 does not expressly teach the focused nonionizing electromagnetic radiation (C) passes through a sheet (D) comprising one or more radiation-decoupling materials 

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed process for partial coloring of plastic parts, comprising i) immersing a plastic part (A) in a coloring bath (B); and ii) irradiating the plastic part (A) from i) with focused nonionizing electromagnetic radiation (C), wherein partial coloring of the plastic part (A) is effected substantially only at sites irradiated in step ii), wherein a wavelength range of the focused nonionizing electromagnetic radiation (C) is chosen such that the coloring bath (B) has a radiation permeability of ≥ 2% to  ≤99%, for a chosen radiation determined by the UV-VIS-NIR-MIR method according to DIN EN ISO/IEC 17025, wherein the coloring bath (B) has a temperature of  ≤ 99°C to ≥ -60°C, wherein the temperature of the coloring bath (B) has a constant temperature over the duration of the process, wherein the focused nonionizing electromagnetic radiation (C) passes through a sheet (D) comprising one or more radiation-decoupling materials before impacting the plastic part (A), and wherein a distance of the sheet (D) from a surface of the plastic part (A) is ≤  120 mm.

The embodiment provides an improved method for the partial coloring, in particular for the color laser engraving, of plastic parts, in particular thermoplastic plastic parts, more particularly thermoplastic plastic parts that have a multi-layered structure, to the resulting partially colored, preferably color laser engraved, plastic parts, in particular thermoplastic plastic parts, and to a device for the partial coloring of plastic parts.  Accordingly, the presently claimed invention as defined by claims 1-2, 4-11, 16 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
12/17/2021